United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2039
Issued: February 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant filed a timely appeal from the July 19, 2007 merit decision of
the Office of Workers’ Compensation Programs’ denying his schedule award claim. Under 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a permanent impairment
to a scheduled member of the body.

FACTUAL HISTORY
On February 18, 2004 appellant, then a 59-year-old tools and parts clerk, filed a traumatic
injury claim alleging that, on February 12, 2004, while pulling a heavy load on a pallet jack, he
sustained a lower back condition. On November 21, 2005 the Office accepted the claim for a
closed lumbar vertebrae dislocation and paid appropriate compensation benefits. The record
reflects that appellant stopped work on February 13, 2004 and accepted a modified maintenance
clerk position effective May 14, 2007.
On March 5, 2007 appellant filed a claim for a schedule award. In an April 5, 2007 letter,
the Office informed him of the information necessary to render an impairment rating under the
fifth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).
In an April 10, 2007 report, Dr. Adam Shapkin, a chiropractor, noted that appellant was
symptom free at the time of the February 12, 2004 work incident but currently had complaints of
sharp, shooting, spastic and burning pain in the low back bilaterally. He provided findings on
examination which included: normal deep tendon reflexes of the upper and lower extremities in
relation to the cervical and lumbar nerve roots; restricted lumbar range of motion in all planes; a
weak or Grade 4 motor examination for strength of the left and right hip; normal sensation of all
lower extremity dermatomes; a positive bilateral straight leg test for sciatic nerve lesion; and
positive bilateral tests for intervertebral disc syndromes. Dr. Shapkin diagnosed lumbago and
lumbar myofasciitis conditions. He opined that appellant reached maximum medical
improvement and that he had three to four percent permanent impairment of the whole person as
a result of the residuals sustained from his February 12, 2004 work injury. Copies of progress
notes from the Mandell Chiropractic Center, dated March 26 to April 16, 2007, were submitted.
In a May 17, 2007 report, an Office medical adviser reviewed the medical evidence of
record to determine whether appellant sustained a permanent functional loss to a scheduled
member. Based on Dr. Shapkin’s April 10, 2007 report, the Office medical adviser found that
maximum medical improvement was reached April 10, 2007. He found, however, no reliable
medical evidence of a dislocated lumbar vertebra. Although Dr. Shapkin rated appellant’s
lumbago or low back pain with myofasciitis and spasm in the axial lumbar spine as a four
percent permanent impairment Category II lumbar diagnosis-related estimate (DRE) under Table
15-3, page 384 of the A.M.A., Guides, there was no provision under the Federal Employees’
Compensation Act to grant schedule awards for impairment of the spine or whole person
impairment. The Office medical adviser further found that there were no sensory or motor
deficits to either lower extremity in Dr. Shapkin’s report to suggest nerve impairment affecting
the extremities. Therefore, he found that appellant had no impairment of the lower extremities.
On May 21and July 2, 2007 the Office forwarded a copy of the Office medical adviser’s
May 17, 2007 report to Dr. Shapkin. The Office requested that the chiropractor complete an
enclosed impairment worksheet and explain his findings with objective evidence if he did not
agree with the Office medical adviser’s opinion. The Office received a June 1, 2007 magnetic
resonance imaging (MRI) scan report, an April 24, 2007 progress report from the Mandell
Chiropractic Center and a June 11, 2007 letter from Dr. Shapkin, who indicated that the MRI

2

scan showed mild disc bulging at L5-S1, a left foraminal disc protrusion at L2-3, L4-5, with disc
desiccation and bulging. He opined that such injuries were the direct result of the work-related
accident of February 2004.
In a report dated July 12, 2007, the Office medical adviser stated that the MRI scan
findings did not represent ratable impairments under the Act. The Office medical adviser
reiterated his opinion that appellant had no impairment to the lower extremities.
By decision dated July 19, 2007, the Office denied appellant’s claim for a schedule
award.
LEGAL PRECEDENT
The schedule award provision of the Act1 and its implementing regulations2 set forth the
number of weeks of compensation to be paid for permanent loss or loss of use of the members of
the body listed in the schedule. However, neither the Act nor the regulations specify the manner
in which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.3
No schedule award is payable for a member, organ or function of the body that is not
specified in the Act or in the implementing regulations.4 Neither the Act nor the implementing
regulations provide for the payment of a schedule award for permanent loss of use of the back.5
Amendments to the Act modified the schedule award provisions to provide for an award
for permanent impairment to a member of the body covered by the schedule regardless of
whether the cause of the impairment originated in a scheduled or nonscheduled member. As the
schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originates in the spine.6

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

See Joseph Lawrence, Jr., 53 ECAB 331 (2002).

4

Tania R. Keka, 55 ECAB 354 (2004). William Edwin Muir, 27 ECAB 579 (1976) (this principle applies equally
to body members that are not enumerated in the schedule provision as it read before the 1974 amendment and to
organs that are not enumerated in the regulations promulgated pursuant to the 1974 amendment).
5

Tania R. Keka, supra note 4. The Act itself specifically excludes the back from the definition of organ. 5
U.S.C. § 8101(19).
6

George E. Williams, 44 ECAB 530 (1993).

3

Office procedures indicate that referral to an Office medical adviser is appropriate when a
detailed description of the impairment from a physician is obtained.7
ANALYSIS
The Office accepted appellant’s claim for a closed lumbar vertebrae dislocation.
Although he may not receive a schedule award for permanent impairment to his back, he may be
entitled to a schedule award for any permanent impairment to his lower extremities, provided the
medical evidence establishes such impairment.
The Board finds that the medical evidence fails to establish that appellant sustained any
permanent impairment to a scheduled member of the body. As noted, a schedule award is not
payable for the loss or loss of use, of a part of the body that is not specifically enumerated. In
this case, appellant is not entitled to a schedule award for any impairment to his back or spine.
The back is specifically excluded from the definition of organ.8 Appellant is only entitled to
receive a schedule award if he establishes that his injury caused impairment to a scheduled
member of his body. The medical evidence of record, however, does not establish that he has
any permanent impairment to his legs due to the accepted condition.
Dr. Shapkin, a chiropractor, found that appellant had three to four percent permanent
impairment of the spine or whole person. The opinion from a chiropractor with respect to
permanent impairment of a scheduled extremity or other member of the body is beyond the
scope of the statutory limitation of a chiropractor’s services.9 Dr. Shapkin’s reports are of no
probative value with regard to appellant’s permanent impairment.
The Office medical adviser properly reviewed the medical record and found no basis for
rating impairment to a scheduled member of the body.10 The medical adviser noted that
Dr. Shapkin’s rating of whole person impairment based on lumbar range of motion was not in
reference to a scheduled member of the body. The medical adviser explained that there was no
medical evidence of impingement or impairment to either lower extremity resulting from the
accepted injury. The medical adviser properly concluded that appellant had no impairment to his
lower extremities.

7

See Thomas J. Fragale, 55 ECAB 619 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Evaluation
of Schedule Awards, Chapter 2.808.6(d) (August 2002).
8

5 U.S.C. § 8101(19); James E. Mills, 43 ECAB 215 (1991).

9

See George E. Williams, supra note 6; see also Pamela K. Guesford, 53 ECAB 726 (2002) (A chiropractor may
only qualify as a physician in the diagnosis and treatment of spinal subluxation, his or her opinion is not considered
competent medical evidence in evaluation of other disorders, including those of the extremities, although these
disorders may originate in the spine).
10

The Board notes that it is appropriate for an Office medical adviser to review the clinical findings of the
treating physician to determine the permanent impairment. See Federal (FECA) Procedure Manual, Part 3 -Medical, Medical Examinations, Chapter 3.500.5(c) (March 1994); Richard R. LeMay, 56 ECAB 341 (2006).

4

Appellant did not submit any medical evidence to establish that he sustained a permanent
impairment to a specified member, organ or function of the body listed in the Act or
implementing regulations. The only medical evidence addressing permanent impairment are the
reports of the Office medical adviser, who determined that appellant did not sustain any
permanent impairment to a scheduled member of the body.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 19, 2007 is affirmed.
Issued: February 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

